—Order, Supreme Court, New York County (Stanley Sklar, J.), entered on or about February 27, 1995, which denied plaintiffs’ motion for a direction that defendant comply with its demand for expert information by a date certain, unanimously affirmed, without costs, with leave to plaintiff to renew the motion before the IAS Court.
The court acted within its discretion when it determined that the case was at an early stage, such that there was not yet a need for a specific deadline by which defendant had to provide expert information pursuant to CPLR 3101 (d) (1). The IAS Court retains the power to prevent any abuse that may occur in further proceedings. Concur—Rosenberger, J. P., Rubin, Kupferman and Williams, JJ.